       5:20-cv-03228-JMC           Date Filed 02/02/21       Entry Number 8        Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                        ORANGEBURG DIVISION

 SARA LEE MAYNARD, DELANEY                                      C/A No. 5:20-cv-03228-JMC
 STEEDLEY, AND LISA STEEDLEY

 PLAINTIFFS,
                                                             ORDER REMANDING TO STATE
                                                                      COURT

 vs.

 PETER V. HUGHES

 DEFENDANT.

        Pursuant to the motion and mutual consent of the parties to cap the damages recoverable by

Plaintiffs to $75,000.00 and thus remand the matter to the Bamberg County Court of Common Pleas, this

court no longer has jurisdiction over the matter and thus orders the remand to the Bamberg County Court

of Common Pleas. The attorneys in this case are responsible for supplementing the state court record with

all documents filed in Federal Court.

        IT IS SO ORDERED.


                                                        s/J. Michelle Childs
                                                        J. Michelle Childs
                                                        United States District Judge

February 2, 2021
